ACCEPTED
                                                                                     03-14-00588-CR
                                                                                            4335154
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 3/2/2015 2:52:23 PM
                                                                                   JEFFREY D. KYLE
                      CAUSE NO. 03-14-00588-CR                                                CLERK


                                 ·   INTHE
                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                           COURT OF APPEALS                      AUSTIN, TEXAS
                                                             3/2/2015 2:52:23 PM
                       THIRD DISTRICT OF TEXAS                 JEFFREY D. KYLE
                                                                     Clerk
                                AUSTIN, TEXAS



STATE OF TEXAS                         §                 APPELLANT

vs.                                    §

HECTOR MARTINEZ                        §                        APPELLEE


        APPEAL FROM THE 427th JUDICIAL DISTRICT COURT

                        TRAVIS COUNTY, TEXAS

                      CAUSE NO. D-1-DC-13-900228


        1APPELLE'S SECOND MOTION FOR EXTENTION OF TIME
        \

TO THE HONORABLE COURT OF APPEALS:

      Comes Now, Hector Martinez, Appellee in the above-styled cause,

and respectfully moves for a deadline for filing the Appellee's brief, and in

accordance with the Texas Rules of Appellate Procedure 38.6 and 10.5(b),

advises the Court as follows:

   a) The Defendant filed a Motion to Suppress Evidence on August 1,

      2014. The Trial Court filed an Order granting the Motion to Suppres
   Evidence on September 9, 2014. The State timely filed notice of

   appeal in the above cause on September 11, 2014. The reporter's

   record was filed on September 22, 2014. The clerk's record was filed

   on October 8th 2014.

b) The Defendant's brief is currently due on March 2, 2015.

c) This request is that the deadline for filing the Appellee's brief be

   extended by 30 days.

d) This is the Appellee's first request for an extension.

e) The Appellee relies upon the following facts to reasonably explain the

   need for an extension of the deadline.

      1) Appellee's counsel maintains an active civil and criminal law

          practice in Travis, Caldwell, Hays, Williamson, and Hidalgo

          Counties. Since the filing of the State's notice of appeal and

          State's brief Appellee's counsel has been responsible for the

          maintenance of multiple cases spanning Central and South

          Texas.

      2) Further, the state raised the issue of exigent circumstances in

          the State's brief. This issue was previously discussed as a non-

          issue between the State's attorney and Appellee's attorney.
         3) This issue now being raised requires additional research for

            Appellee's counseL

         4) Appellee's counsel contracted co-counsel to assist m the

             drafting of Appellee's brief.

         5) Appellee's counsel requests this last and final extension.

WHEREFORE, Hector Martinez, Appellee, respectfully requests the Court

extend the deadline for filing Appellee's brief to April   1st, 2014.
                                              Respectfully submitted,




                                              702 Rio Grande Street
                                              Austin, Texas 78701
                                              512.897.3325
                                              Fax No. 512.501.6307
                                              Del~vina.law@gmail.com
                                              www.delavinalaw.com
                   CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify,

based upon the computer program used to generate this motion this motion

contains 282 words, excluding words contained in those parts of the motion

that Rule 9.4(i) exempts from inclusion in the word count. I certify, further,

that this motion is printed in a conventional, 14-point typeface.




                      CERTIFICATE OF SERVICE

      I hereby certify that, on the 2nd day of March, 2015, a true and correct

copy of this motion was served by electronic mail, and electronically

through the eelectronic filing manager, to the Appellant's attorney, Angie

Creasy, at angie.creasy@traviscountytx.gov, and

                                                                --1
                                                  ~=----=====~--~